Fourth Court of Appeals
                               San Antonio, Texas
                                   December 12, 2018

                                  No. 04-18-00133-CV

                              IN THE MATTER OF S.T.,

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. JV-17-035
                       Honorable Romero Molina, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court